DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-14, 17-20, 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The omitted structural cooperative relationships are in reference to claim 1.  That is the claim recites that phrase, “upon selection by a user….,”, but does not indicate what is selected by the user in particular.  The preamble of claim 1 recites, “1. (Currently Amended) A robotic device comprising: a propulsion mechanism to move the robotic device; and a processing facility comprising a processor and a memory, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to…….”  It is not clear whether the user selecting the robot, the propulsion mechanism, or the processing facility comprising the processor and memory? 
Applicant’s specification recites, 
[00161] Referring to Fig. 47, in embodiments, the robotic platform 100 may provide for robotic mapping functionality 4702 that builds maps from the robotic platform's sensors 104, such as through the use of an imaging system (e.g., with a LIDAR, vision sensor, stereoscopic imaging system, imaging systems utilizing time-of-flight or structured light algorithms, and the like), odometry. For instance, the robotic platform, utilizing a sensor for sensing objects with the service area and a localization and mapping system, upon selection by a user, may be placed into a mapping mode, where the mapping mode causes the robotic platform to move through the service area and create a digital map.”, but done not particularly recite what is being selected…., is the user selecting the robotic platform, the sensor, the service area, or mapping system? 
[00166] Referring to Fig. 48A, in embodiments a robotic device may include a propulsion mechanism 4810 to move the robotic device; a sensor 4812 for sensing objects within a service area; a localization and mapping system 4814; a processing facility comprising a processor and a memory 4816, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to, upon selection by a user, place the robotic device in a mapping mode, wherein the mapping mode causes the robotic device to move through the63 service area and create a digital map 4818, and upon selection by the user, place the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task in the service area based on sensing the service area with the sensor and utilizing the created digital map 4820. In embodiments, the localization and mapping system may utilize a SLAM algorithm to create the digital map while keeping track of a location of the robotic 
[00167] In embodiments, operational methods of the robotic device may include, upon selection by a user, placing a robotic device in a mapping mode, wherein the mapping mode causes the robotic device to move through a service area and create a digital map, wherein the robotic device comprises a propulsion mechanism to move the robotic device, a sensor for sensing objects within a service area, and a localization and mapping system; and upon selection by the user, placing the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task in the service area based on sensing the service area with the sensor and utilizing 64”.
Applicant does not particularly point out what is selected, both in the specification and claims.
Claim 12 is rejected for having similar deficiencies as claim 1.
	The rest of the claims are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20180147721) in view of Kramer (US 9910497).
Note !!!
It is Noted that the applicant claims a priority date of 01/06/2015, 7/13/2016, etc; but none of the references in the prior dates teach the invention of the present claims.
Regarding claim 1, Griffin discloses a robotic device comprising: 
a propulsion mechanism (a plurality of actuators 220; fig. 2; sec 0073) to move the robotic device; and 
a processing facility (202 and 204; fig. 2; sec 0063, 0065) comprising a processor (204, sec 0055, 0065), and a memory (202, sec 0055, 0065), the processing facility configured to store a set of instructions (sec 0065) that, when executed, cause the robotic device to: 
upon selecting instructions of the set of instructions (user selects an instruction using a user interface for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path) by a user, place the robotic device in an area service mode, wherein the area service mode causes the robotic device to be guided by the user through a plurality of sequential locations to create a path (sec 0005, 0054, 0068, 0092-0094, 100; 0117, 0119; fig. 5A&B, 7A); 
upon selecting instructions of the set of instructions by the user, place the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task (cleaning, etc; sec 0011) in a service area (figs. 5A7B, 7A; sec 0093, 0094) based on the path and wherein the service area is constrained by the path (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Griffin teaches of controlling a robot using several well know means including modify the service task (sec 0111) in response to identified human input commands to control the robot.  Griffin did not particularly recite a stored gesture for modifying a task of a robot.  
However, Kramer teaches of:
identifying a gesture from a user (figs 2-5, 16; col. 3, lines 45-65; col. 5, lines 11-30) as corresponding to at least one of a stored gesture (incoming gestures from a human finger and hand are compared with registered i.e. stored gestures; col. 12, lines 61-67; col. 19, lines 55-61); and 
modifying a service task of a robot (col. 6, lines 7-57; col. 7, lines 57-60) in response to the identified gesture. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Griffin as taught by Kramer for the purpose of increasing the versatility and efficiency of controlling robots by using gestures.  
figs. 5A7B, 7A; sec 0093, 0094). 
Regarding claim 3, Griffin discloses the robotic device of claim 1, wherein the path is a closed path and defines a boundary of the service area (figs. 5A7B, 7A; sec 0093, 0094). 
Regarding claim 6, Griffin discloses the robotic device of claim 1, wherein the service task is a cleaning service task (cleaning task; sec 0011).  
Regarding claim 7, Griffin discloses the robotic device of claim 1, further comprising identifying a boundary constraint that bounds or is within the service area (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Regarding claim 8, Griffin discloses the robotic device of claim 7, wherein the boundary constraint within the service area is an identification of a wall (walls are identified; sec 0100) within the service area, and the set of instructions that, when executed, cause the service task to be executed in part by navigating along the wall (Griffin identifies boundary constraints including walls and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls; sec 0096, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating along the wall; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 9, Griffin discloses the robotic device of claim 7, wherein the boundary constraint within the service area is an identification of an object within the service area, and the set of instructions that, when executed, cause the service task to be executed in part by navigating around the object (Griffin identifies boundary constraints including walls, obstacles,  and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls and other obstacle and to navigate around the obstacles; sec 0096, 0098, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating around the object; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 10, Griffin discloses the robotic device of claim 1, the robotic device further comprising a main robotic device portion (main body or robot; fig. 1; sec 0063) and a service module portion (other components including brushes moved for floor cleaning, squeegees moved for cleaning, vacuum and hoses for cleaning, gesticulating arms, raising and lowering a lift; sec 0096), the service module portion adapted to perform a service task (the other components including brushes moved for floor cleaning tasks, squeegees moved for cleaning tasks, vacuum and hoses for vacuuming tasks, gesticulating tasks using arms, raising and lowering tasks using a lift; sec 0096), wherein the service module portion is removable from the main robotic device portion (it is well known and obvious to one having ordinary skill in the art that brushes, arms, and vacuum hose service modules are removable and replaceable from the main robotic device portion for purposes of effecting performing a particular task as desired; sec 0059).  
Regarding claim 24, Kramer teaches of the robotic device of claim 1, wherein the service task is modified by altering the path in response to the gesture (the service task e.g. cleaning a particular area is modified by altering the path in response to the gesture; col. 6, lines 7-57; col. 7, lines 57-60).  

(figs 2-5, 16; col. 3, lines 45-65; col. 5, lines 11-30; col. 6, lines 7-57; col. 7, lines 57-60).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14, 17-20, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 20180147721).
Regarding claim 12, Griffin discloses method comprising: 
upon selecting instructions of a set of instructions (user selects an instruction using a user interface for guiding the robot through a plurality of sequential locations to create a path as desired by selecting one of the plurality of elements that make up the user interface and/or actuator 220 to move left, right, front , back as desired; sec 0045, 0048, 0050, 0054, 0065, 0069, 0072, 0073, 0087, 0094; Griffin further teaches selecting an area wherein a robot could be guided through locations to create a path) by a user, placing a robotic device in an area service sec 0005, 0054, 0068, 0092-0094, 100; 0117, 0119; fig. 5A&B, 7A) that defines a service area in a first location (figs. 5A7B, 7A each shows at least one several service areas defines by a path; sec 0093, 0094), wherein the robotic device comprises a propulsion mechanism (a plurality of actuators 220; fig. 2; sec 0073) to move the robotic device; and 
upon selecting instructions of the set of instructions by the user, transitioning the robotic device to a second location (robot is placed from location to location along the coordinates or positions on the route e.g. from a first location to a second location along the route to do a task e.g. cleaning, etc; figs. 5A7B, 7A; sec 0011, 0093, 0094) and placing the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task (cleaning task, etc; sec 0011) in a service area in the second location based on the path (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
Regarding claim 13, Griffin discloses the method of claim 12, wherein the path is a closed path and an outer perimeter of the service area is constrained by the path (figs. 5A7B, 7A; sec 0093, 0094). 
Regarding claim 14, Griffin discloses the method of claim 12, wherein the path is a closed path and an defines a boundary of the service area (figs. 5A7B, 7A; sec 0093, 0094). 
Regarding claim 17, Griffin discloses the method of claim 12, wherein the service task is a cleaning service task (cleaning task; sec 0011).  
Regarding claim 18, Griffin discloses the method of claim 12, further comprising identifying a boundary constraint that bounds or is within the service area (figs. 5A7B, 7A; sec 0093, 0094, 0096, 0111, 0138).
walls are identified; sec 0100) within the service area, and the service task is executed in part by the robotic device navigating along the wall (Griffin identifies boundary constraints including walls and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls; sec 0096, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task such as cleaning or vacuuming or squeegeeing to be executed in part by navigating along the wall; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 20, Griffin discloses the method of claim 18, wherein the boundary constraint within the service area is an identification of an object within the service area, and the service task is executed in part by the robotic device navigating around the object (Griffin identifies boundary constraints including walls, obstacles,  and areas robot should move and not move in, basically Griffin controls or tracks the movements of the robot in reference to obstacles including walls and other obstacle and to navigate around the obstacles; sec 0096, 0098, 0099, 0100, 0103.  As such it would be obvious to one having ordinary skill in the art that Griffin teaches a set of instructions that when executed cause the service task to be executed in part by navigating around the object; figs. 5A7B, 7A; sec 0093, 0094, 0096, 0100, 0111, 0138).
Regarding claim 22, Griffin discloses the method of claim 12, the robotic device further comprising a main robotic device portion (main body or robot; fig. 1; sec 0063) and a service module portion (other components including brushes moved for floor cleaning, squeegees moved for cleaning, vacuum and hoses for cleaning, gesticulating arms, raising and lowering a lift; sec 0096), the service module portion adapted to perform a service task (the other components including brushes moved for floor cleaning tasks, squeegees moved for cleaning tasks, vacuum and hoses for vacuuming tasks, gesticulating tasks using arms, raising and lowering tasks using a lift; sec 0096), wherein the service module portion is removable from the main robotic device portion (it is well known and obvious to one having ordinary skill in the art that brushes, arms, and vacuum hose service modules are removable and replaceable from the main robotic device portion for purposes of effecting performing a particular task as desired; sec 0059).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 20180147721) in view of Gettings (US 20150367513).
Regarding claim 23, Griffin discloses a robot cleaning floors (sec 0103, 0110, 0111), and also that the robot is located in a building (sec 0081).  Griffin did not particularly recite a first floor of a building and a second floor of the building.  
However, Gettings teaches of a method, wherein a robot is guided by a user (sec 0027, 0037, 0045, 0063) through a plurality of locations to create a path (generate paths; sec 0051-0053) that defines a service area in a first location (cleaning services, security services, etc in a first location in a building; sec 0025, 0048), wherein the first location is a first floor of a building (a plurality of floors of a building includes at least a first floor; sec 0025, 0048), and wherein the robot transitions to a second location to perform a service task (cleaning services, security services, etc in a first location in a building; sec 0025, 0048), wherein the second location is a second floor (a plurality of floors of a building includes at least a second floor; sec 0025, 0048) of the building.  
Gettings, sec 0025).


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 272 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONNIE M MANCHO/Primary Examiner, Art Unit 3664